Title: To George Washington from William Pearce, 24 July 1797
From: Pearce, William
To: Washington, George



Sir
Hopewell [Md.] July 24th 1797

I have Received your Letter of the 17th Instant and I will do every thing In my power to git you a proper Person as overseer for Union farm—but at this time I do not know of any one that would

answear your purpose that Is uningaged. but I will spare no paines In Looking out For such a One. I am sorrey to heare that poor Mr Clark is Dead. If he had Lived he would have made you a good Overseer.
Mr Scoone the person who I ingaged Last year for Union Farm Is dead also—he was taken Ill a few days after he agreed with me. and that was the Reason I never heard from him; he had a Long Severe spell—but he got over that and appeared to be as well as ever. and this spring he applyed to me again and I had agreed with him Conditionally; provided you wanted one and Intended to have wrote to you on the subject—but he was taken Suddenly Ill—and died In a few hours—this was unluckey as he was a first Rate farmer and a sober and I beleive very honest man—and he said he had a wish to have been Imployed In your Service—he had managed for Genll Lloyd for Several years with a Great deal of Creddit.
I should have thought that Viliott and Cash ought to have Been Satisfied with the wages they Receve, if you would keep them at the same, without wanting them Raised. for they are as high as they ought to Expect.
I am Glad to Heare your Crop of wheat is good. I was affraid It would have Been Ingured By the Long drougth we had Last fall and some of It In the Corn Ground was eat by some kind of Insect. which must have Lessened the crop In some degree.
I should be Glad to know how the fallows at Union & Dogue Run farms turned out. and wheather that peice of Land that was Trench ploughed turned out better wheat than the other part of the field.
I am Sorrey to hear the hesian fly has Reached you as they are a great enemy to wheat and no good Crops can be Raised whare they are—I am sorrey Likewise to hear the Drought Has been So Severe as to Injure your Crops of Corn, thare has been a Long Dry spell of weather here till with In this two days past we have had some good Raines and I now hope we Shall have some Seasonable weather which If we do we shall I Hope have tollarable Crops of Corn.
with respect to my Crops they are as good as I Expected For the prospect for wheat was bad and In order to help out with that—I sowed a Large Crop of Oats & flax which are very good—My Crop of wheat will not yield me more than Six Bushels for one. It was

hurt Last fall by the fly and we had a good deal of the scab and Rust which hope to lessen The Crop; but Crops of wheat are better here this year than they have been for these three years past.
I have my Health very Little Better than I had Last year—and all Last winter I suffered Very much with the Rheumatism—but since the warm weather I have got better of that. but I have a bad pain and Soreness In my Breast which seemes to Increase on me I know not how it will end—My Eldest Daughter Nancey Is still In bad health The Rest of my family are well.
I Sent you a small Bag of the Rye Grass seed Last Spring and wrote a note to Mr Anderson but I Never Heard wheather you got It or not.
Thare Is no Rye of any account Raised In this place But I will make Inquerey and if any is to be had I will Inform you thareof.
I Hope your Self Mrs Washington & family are In good Health. I am With the Greatest Respect Sir your Humble Servt

William Pearce

